Citation Nr: 1013950	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
amputation, distal joint, left index finger.

2.  Entitlement to an initial compensable disability 
evaluation for scarring of the left hand.

3.  Entitlement to service connection for asbestosis as a 
result of asbestos exposure.

4.  Entitlement to service connection for degenerative joint 
disease, left hand, to include as secondary to service-
connected amputation, distal joint, left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to 
July 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) North Little Rock Arkansas Regional 
Office (RO), which denied the Veteran entitlement to the 
benefits enumerated above.  Specifically, a February 2008 
rating decision denied service connection for asbestosis and 
degenerative joint disease, left hand as secondary to 
service-connected amputation, distal joint, left index 
finger.  The February 2008 rating decision also continued a 
10 percent evaluation for amputation, distal joint, left 
index finger.  A March 2008 rating decision confirmed and 
continued the denial of service connection for asbestosis.  
An October 2008 rating decision granted service connection 
for scarring of the left hand at a 0 percent disability 
rating.

The Veteran attended a hearing at the RO before the 
undersigned in August 2009.  A transcript of the hearing is 
of record.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The service connection issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected amputation, distal joint, 
left index finger is manifested by amputation of index finger 
through middle phalanx.

2.  The scars on the Veteran's left hand are not painful, 
unstable, or productive of limitation of motion or function 
of the affected joints.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
amputation, distal joint, left index finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71a and Code 5153 (2009). 

2.  The criteria for an initial compensable evaluation for 
scars of the left hand are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

Initially, regarding the Veteran's claim for entitlement to 
an initial compensable rating for scarring of the left hand, 
this appeal arises from the initial evaluation provided after 
grants of service connection.  The courts have held that 
where the underlying claim for service connection has been 
granted and there is disagreement as to downstream questions, 
the claim has been substantiated and there is no need to 
provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The issue in this 
appeal arises from the Veteran's disagreement with the rating 
established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice regarding the Veteran's 
claim for entitlement to an initial compensable rating for 
scarring of the left hand is not required in this case.

Regarding the Veteran's claim for an evaluation in excess of 
10 percent for amputation, distal joint, left index finger, 
although the record does not include a notice letter specific 
to what information and evidence was needed to substantiate 
the claim for an evaluation in excess of 10 percent for 
amputation, distal joint, left index finger, the Board points 
out that, on these facts, the lack of such notice is not 
shown to prejudice the Veteran.  In this regard, the Board 
notes that a June 2008 post-rating letter provided the 
criteria for higher ratings for amputation of finger 
disabilities.  Additionally, at his August 2009 hearing, the 
Veteran indicated that he disagreed with the 10 percent 
rating assigned for the disability and demonstrated a clear 
understanding of what was needed to support the claim for a 
higher rating as he argued that he was entitled to an 
increased rating as his left finger disability had worsened.  
In the Board's opinion, this demonstrates actual knowledge on 
the part of the Veteran and his representative of the 
information needed for entitlement to an evaluation in excess 
of 10 percent for amputation, distal joint, left index 
finger.  As such, the Board finds that the Veteran is not 
prejudiced based on this demonstrated actual knowledge.

The June 2008 post-rating letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the above-described 
notice, and opportunity for the Veteran to respond, the June 
2009 supplemental statement of the case (SSOC) reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the Fayetteville, 
Arkansas VA Medical Center (VAMC); private treatment records; 
and the reports of January 2008 and September 2009 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's August 
2009 hearing, along with various written statements provided 
by the Veteran, and by his representative, on his behalf.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 
I.  Entitlement to an evaluation in excess of 10 percent for 
amputation, distal joint, left index finger.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Veteran's service-connected amputation, distal joint, 
left index finger is currently rated 10 percent disabling 
under the provisions of Diagnostic Code 5153.  Under this 
regulatory provision, a rating of 10 percent is warranted for 
amputation of index finger through middle phalanx or at 
distal joint.  A 20 percent rating is warranted for 
amputation of index finger without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto; or for 
metacarpal resection (more than one-half the bone lost) for 
the minor joint.  A maximum rating of 30 percent is warranted 
for amputation of index finger with metacarpal resection 
(more than one-have the bone lost) of the major joint.

On VA examination in January 2008, it was noted that the 
Veteran had a traumatic amputation of the left distal index 
finger at the distal interphalangeal joint.  X-rays of the 
left hand demonstrated the absence of the distal phalanx of 
the second digit.

The medical evidence as a whole shows that the amputation is 
in the area of the distal interphalangeal joint, or distal 
joint.  Under the regulatory rating criteria, a rating of 10 
percent is warranted.  The next higher rating would require 
the amputation to be at the proximal interphalangeal joint or 
proximal thereto. 

The Board has considered potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board does not doubt the 
statements and testimony that his amputation, distal joint, 
left index finger disability impacted his employment.  
However, the schedular percentage ratings already represent 
as far as can practicably be determined the average 
impairment in earning capacity resulting from the 
disabilities in question.  Although the disability no doubt 
impacts his employment to some degree, the Board finds that 
the Veteran has not demonstrated such marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


II.  Entitlement to an initial compensable disability 
evaluation for scarring of the left hand.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

In the October 2008 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
scar, left hand, pursuant to Diagnostic Code 7804.

Under, Diagnostic Code 7804, a 10 percent rating is 
assignable for scars that are superficial, and painful on 
examination.  A 10 percent rating is the maximum rating 
available under that code.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2009).

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial compensable rating 
for the Veteran's left hand scarring is not warranted. 

The report of a VA scars examination in September 2008 shows 
that there was no pain on examination.  Similarly, the report 
of a January 2008 VA hands examination did not show that the 
scar had tenderness on examination.  Based on such findings, 
the Board must conclude that the criteria for a 10 percent 
rating under Diagnostic Code 7804 are not met.

The Board has considered whether there is any alternative 
diagnostic code that would allow for a compensable rating.  
Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or that cause limited motion, warrant a 
10 percent evaluation where the area or areas exceed 6 square 
inches (39 sq. cm.), and higher evaluations for scars that 
affect a greater area.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2009).  A deep scar is one associated with underlying 
soft tissue damage.  Id. at Note 2.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion, warrant a 10 percent evaluation where the area or 
areas affected are 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2009).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7803, 
superficial, unstable, scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note 1 (2009).  Other scars may 
be rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2009).

The September 2008 examiner found a 2 cm scar on the palmar 
aspect of the left index finger.  There was also a 4 cm scar 
on the left palm (anterior surface).  For both scars, there 
was no underlying soft tissue damage and no skin ulceration 
or breakdown over the scars.  There was no limitation of 
motion or function caused by the scars and no adherence to 
underlying tissue.  .

Similarly, the January 2008 examiner found a 4 cm whitish 
linear scar on the palmar aspect at the base of the thumb 
that was not adherent, had no ulcerations, no keloid 
formations and had no associated functional loss.

In sum, the criteria for an initial compensable rating under 
any applicable diagnostic code are not met.  Under these 
circumstances, the Board finds that the record presents no 
basis for assignment of a higher initial schedular rating 
under the applicable rating criteria. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the Veteran that the service connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

Entitlement to an evaluation in excess of 10 percent for 
amputation, distal joint, left index finger is denied.

Entitlement to an initial compensable disability evaluation 
for scarring of the left hand is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that he incurred asbestosis as a result 
of exposure while working on submarines during active duty.  
Service records are negative for evidence of a chronic lung 
disability or evidence that the Veteran was exposed to 
asbestos.  Chest X-rays during active service show 
consistently normal pulmonary findings.  The examination 
report for separation in July 1954 showed normal lungs and a 
normal chest.

The post-service medical evidence of record establishes that 
on a CT scan of the left lung in September 2005, the Veteran 
was diagnosed with fibrosis in the lung base that were post 
inflammatory or related to asbestosis.  A July 2007 private 
toxicology consultation noted that post-service, the Veteran 
worked as a boilermaker.  The diagnosis was pulmonary disease 
related to asbestos exposure.  An August 2007 chest 
radiograph provided a diagnosis of asbestosis.  

The Veteran underwent a VA examination in January 2008.  The 
examiner noted that a CT scan in January 2008 did not reveal 
any CT evidence of asbestosis exposure.  The examiner 
concluded that the Veteran had an inflammatory lung disease 
but no asbestosis present at this time.  While the physician 
who provided the January 2008 VA examination provided an 
opinion as to whether the Veteran had asbestosis, the 
examiner did not give an opinion as to whether the diagnosed 
inflammatory lung disease was related to service.    

VA must follow development procedures specifically applicable 
to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 
120 (1997).  VA must determine whether military records 
demonstrate evidence of asbestos exposure during service; 
whether there was pre-service, post-service, occupational, or 
other asbestos exposure; and whether there is a relationship 
between asbestos exposure and the claimed disease.

The Board finds that the Veteran's contentions regarding 
potential in-service exposure to asbestos while serving on 
"damage control" working on submarines and ships are not 
implausible.  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  As he 
worked on submarines and ships, it is possible that the 
Veteran was exposed to asbestos.  Therefore, for the purpose 
of this adjudication, the Board would concede the Veteran may 
have been exposed to asbestos in service.  However, mere 
exposure to a potentially harmful agent is insufficient to be 
eligible for VA disability benefits.  The question in a claim 
such as this is whether disabling harm ensued.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection, between this 
current disability and the exposure to asbestos in service.  
Hickson v. West, 12 Vet. App. 247 (1999). 

As the record includes no actual medical opinion addressing 
the medical relationship, if any, between current pulmonary 
disability and possible asbestos exposure in service, the 
Board finds that VA examination and medical opinion-based on 
consideration of the Veteran's documented medical history and 
assertions, and supported by fully stated rationale-is  
needed to resolve the claim for service connection for 
asbestosis.  

In regards to the claim of service connection for 
degenerative joint disease of the left hand on a secondary 
basis, the record reflects that the Veteran was afforded a VA 
examination in January 2008.  The examiner opined that it was 
not as least as likely as not that the Veteran's left hand 
impairment was secondary to his service-connected traumatic 
amputation of the distal interphalangeal joint of his left 
index finger.  However, no rationale was provided.  In 
addition, the examiner did not indicate whether the 
degenerative joint disease of the left hand was aggravated by 
the service-connected disability.  See 38 C.F.R. § 3.310 
(2009).  

Recent decisions of the Court require that an etiology 
opinion be accompanied by a rationale in order to be 
adequate.  Once VA has provided a VA examination, it is 
required to provide an adequate one, regardless of whether it 
was legally obligated to provide an examination in the first 
place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA 
examination is inadequate, the Board must remand the case.  A 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a 
pulmonary examination to determine 
whether any current pulmonary disease had 
its onset in service or is related to in- 
service asbestos exposure.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide an opinion as to whether any 
current pulmonary disease, at least as 
likely as not (50 percent probability or 
more) had its onset in service or is, in 
whole or part, the result of in-service 
asbestos exposure, or any other in- 
service disease or injury.  The examiner 
should provide a rationale for these 
opinions.

2.  Return the claims folder to the VA 
examiner who conducted the January 2008 
VA hand, thumb and fingers examination.  
In an addendum, the examiner should opine 
whether the Veteran's degenerative joint 
disease of the left hand was aggravated 
by the service-connected traumatic 
amputation of the distal interphalangeal 
joint of his left index finger.  The 
rationale should be provided.  The 
examiner should also provide the 
rationale for his prior opinion that the 
degenerative joint disease of the left 
hand was not caused by the service-
connected disability.  

If the January 2008 VA physician is 
unavailable, arrange for an appropriate 
VA physician to review the claims folder, 
examine the Veteran if necessary and 
provide the requested opinions.  A 
rationale for these opinions should be 
provided and review of the claims folder 
should also be acknowledged.

3.  If the claims are not fully granted, 
a supplemental statement of the case 
should be issued.  The case should then 
be returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


